Case 1:14-cr-00591-CCB Document 161 Filed 08/20/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA :
V. * Criminal No. CCB-14-0591
ANGELA M. BLYTHE *
FOI I IO AIO AO Kk
ORDER

The defendant’s motion to modify conditions of release (ECF No. 157) has been
considered, together with the government’s response and the defendant’s reply. It appears that the
motion is moot as to the new debt and is therefore Denied. The defendant should consult further

with her probation officer regarding permission for travel.

No”,
So Ordered this ot’ day of August 2019.

COs

Catherine C. Blake
United States District Judge

 

 
